DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 03/16/2020. Claims 13–23 are pending and are examined below.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Specifically, the abstract has a length of 155 words. Correction is required. See MPEP § 608.01(b).

Claim Objection(s)
Claims 19–20 are objected to because of the following informalities:
Claim 19:  The recitation “if amount of change exceeds a threshold” appears to be a grammatical typo. The recitation appears that it should rather read “if an amount of change exceeds a threshold.”
Claim 20: The recitation “if amount of change exceeds a threshold” appears to be a grammatical typo. The recitation appears that it should rather read “if an amount of change exceeds a threshold.”
Appropriate correction is required. 
Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13–23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

	As to claims 13–23, the recitation “a position just before the communication inexecutable zone”—as well as the similar recitation “a position just before the zone-just-before intersection” in claims 18 and 20—is vague and indefinite. Namely, it is unclear what exactly constitutes a position to be just before the communication inexecutable zone or a zone-just-before-intersection. There is no mention of a certain distance or position which clearly delineates the vehicle as being in a just before position. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure. 

claim 17, the recitation “without changing the position of the communication timing in the communication executable zone just before the communication inexecutable zone” is vague and indefinite. Specifically, it is unclear how this additional limitation further limits the claimed invention. FIGS. 27 and 28 of the disclosure show that the position of the communication timing is set prior to entering a communication inexecutable zone. It is unclear what exactly without changing the position of the communication timing entails. For example, referring to FIG. 27, in a situation where initial position P8 is switched to new position p8, it is unclear how not changing the position of p8 further limits the invention as p8 would not be subject to change within the regular operation of the claimed invention of claim 13. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure.

	As to claim 19, it is unclear how the claimed invention operates. Indeed, it appears that the claimed limitations describe a paradox. Namely, it is unclear how the limitation “the process circuitry does not change the position of the communication timing”  and the limitation “when the position of the communication timing … is changed” can concurrently or subsequently execute as described by the instant limitations. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure. 
	Furthermore, the limitation “amount of change” is vague and indefinite. Indeed, it is unclear what exactly the amount of change is referring to as the claim does not specify what is being changed. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure.
	
claim 20, it is unclear how the claimed invention operates. Indeed, it appears that the claimed limitations describe a paradox. Namely, it is unclear how the limitation “the process circuitry does not change the position of the communication timing”  and the limitation “when the position of the communication timing … is changed” can concurrently or subsequently execute as described by the instant limitations. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Lastly, the limitation “amount of change” is vague and indefinite. Indeed, it is unclear what exactly the amount of change is referring to as the claim does not specify what is being changed. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13–23 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more.

Per Step 1 of the two-step eligibility analysis (See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).), claims 13 is directed to a device. Claim 23 is directed towards a non-transitory computer readable medium. 
Per Step 2A, Prong One, claims 13, 22, and 23 generally recite a communication control device comprising processing circuitry, a method, and a non-transitory computer readable medium storing a communication control program, respectively, that generally include the steps of:
“schedule … a communication timing”
“determine … whether or not the moving body has arrived at a position of the communication timing”
“sets … the position of the communication timing”
“determines … whether or not the position of the communication timing is set in the communication inexecutable zone”
“changes … the position of the communication timing”
Under the broadest reasonable interpretation of the claim, the claimed elements can be performed in the human mind. Indeed, scheduling and determining are drawn to some form of either observation, evaluation, or judgment, all of which have been held to be abstract ideas and ineligible subject matter. Furthermore, setting and changing the position of the communication timing constitute the steps of performing the abstract idea based on the observation, evaluation, or judgement steps. Accordingly, the claim recites the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

Per Step 2A, Prong Two, claims 13, 22, and 23 do not integrate the judicial exception into a practical application. In particular, stripped of those claim 
“notify a corresponding application program”
	 However, notifying an application amounts to no more than insignificant extra-solution (pre-solution and/or post-solution) activity, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. See MPEP 2106.05(g). Accordingly, claims 13, 22, and 23 are directed to an abstract idea that is not integrated into a practical application. 
Per Step 2B, claims 13, 22, and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Again, stripped of those claim elements that are directed towards an abstract idea, claims 13, 22, and 23 generally recite notifying an application. This additional claim elements represents an insignificant extra-solution (pre-solution and/or post-solution) activity. It is readily apparent that the claim elements are not directed to any specific improvements of the claim. Accordingly, the claim does not provide an inventive concept and is thus not patent eligible. 

In regards to claims 14 & 21:
Claim 14 recites “notifies … a corresponding application program”
Claim 21 recites “notifies only a selected application”

These claim recitations are generally directed towards notifying an application program. As discussed above, this claim limitation represents an insignificant extra-solution (pre-solution and/or post-solution) activity. Accordingly, claims 14 and 21 are directed towards the abstract idea of a mental See MPEP 2106.04(a)(2).

In regards to claims 15–21,
Claim 15 recites “changes … the plurality of positions”
Claim 16 recites “sets the position of the communication timing”
Claim 17 recites “changes … the position of the communication timing”
Claim 18 recites “determines … whether or not the position of the communication timing is set in a zone-just-before-intersection”
Claim 19 recites “does not change the position of the communication timing”
Claim 20 recites “does not change the position of the communication timing”
Claim 21 recites “selects a prescribed number of application programs”
This claim recitation is directed towards determining—which is a form of either observation, evaluation, or judgment—and setting a position of communication timing, changing a position of communication timing, not changing a position of communication timing, and selecting an application program, which are forms of performing the abstract idea based on an observation, evaluation, or judgement. Accordingly, claims 15–21 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claim 13. See id.

claims 13–23 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more. 

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13–17, 19, & 22–23 are rejected under 35 U.S.C. § 103 as being unpatentable over Raghunathan et al. (US20110167128A1; hereinafter referred to Crossno et al. (US9020536B1; hereinafter referred to as Crossno).

As to claim 13, Raghunathan discloses a communication control device mounted on a moving body in which a plurality of application programs to communicate with an external device are deployed, the communication control device comprising:
processing circuitry to:
schedule for each of the application programs, using a position on a traveling route of the moving body, a communication timing at which each of the application programs communicates with the external device, based on the traveling route (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region [i.e., a communication timing for receiving content from an external device is scheduled for each of the application programs based on a traveling route]. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5);
determine for each of the application programs, whether or not the moving body has arrived at a position of the communication timing, and when the moving body arrives at the position of the communication timing for any of the application programs, to notify a corresponding application program that the communication timing has come (Once the vehicle enters the dead spot, the vehicle may retrieve the item from memory and play back the item within the vehicle on speakers and/or a video screen within the vehicle. See at least ¶ 60, FIG. 5)
If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5 ).
Raghunathan fails to explicitly disclose schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device; and wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs.
However, Crossno teaches schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., a communication timing is scheduled based on a communication distance cycle]. See at least col. 24, ll. 8–45); and
wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is set in accordance with the communication distance cycle]. See at least col. 24, ll. 8–45)
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position just before the communication inexecutable zone. Crossno teaches scheduling a communication timing based on a communication distance cycle and setting the position of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device; and wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs, as taught by Crossno, because scheduling a communication timing based on a communication distance cycle is a useful feature for augmenting communication efficacy. Indeed, having a set communication frequency increases the reliability of vehicular communication. Furthermore, the communication distance cycle is useful in situations wherein the moving body approaches a communication inexecutable zone because the distance cycle may be dynamically configured as to ensure media data is cached or downloaded before the moving body enters said inexecutable zone. Accordingly, vehicle communication is enhanced. 

As to claim 14, Raghunathan discloses wherein the processing circuitry notifies, when the moving body arrives at the position of the communication timing for any of the application programs, a corresponding application program that the communication timing has come, and also notifies, if the position of the communication timing has not been changed, the corresponding application If an item is not expected to be completed before a dead spot is arrived at, then the item may be downloaded (if possible and permitted) from the radio station or internet before the dead spot is arrived at. Thus, the users inside the vehicle do not miss the end of the item that they are listening to and/or viewing. See at least ¶ 31. The system may use wireless coverage look-ahead from link quality monitor 18 and may initiate download optimization (e.g., prefetching, caching, acceleration) methods to deal with an upcoming drop in wireless connectivity. See at least ¶ 33. Examiner notes that the invention of Raghunathan implicitly discloses that if there is no determination as to a necessity for a change in communication based on lookahead information (e.g., an upcoming dead zone), then the program will operate normally; that is, there will be no change in communication timing.)

	As to claim 15, Raghunathan discloses wherein if there is an application program for which a position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the plurality of positions of the communication timing set in the communication inexecutable zone to a position just before the communication inexecutable zone (Audio content and/or video content is accessed from at least one source inside the vehicle and/or at least one source outside the vehicle such that playing of the content is uninterrupted while the vehicle is within the dead spot region [i.e., a plurality of content associated with a plurality of communication timings may be retrieved]. See at least ¶¶ 46, 49–51, 56–58. If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region [i.e., the plurality of positions associated with the plurality of content may be set just before the communication inexecutable zone.]. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5)
	
	Raghunathan does not explicitly disclose a plurality of positions of the communication timing. 
	However, the incorporation of a plurality of positions is merely a duplication of a known feature of the art. The mere repetition of a feature disclosed by the prior art involves routine skill in the art and is therefore obvious. Accordingly, the recitation of a plurality of positions of the communication timing is obvious over Raghunathan.

As to claim 16, Raghunathan fails to explicitly disclose wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in a communication executable zone just before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle so as to change for the application program, the position of the communication timing set in the communication inexecutable zone to a position in the communication executable zone.
However, Crossno teaches wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in a communication executable zone just before the communication inexecutable zone using a distance cycle shorter than the communication distance The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is set just before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle]. See at least col. 24, ll. 8–45). 
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position just before the communication inexecutable zone. Crossno teaches setting the position of the communication timing just before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in a communication executable zone just before the communication 

As to claim 17, Raghunathan fails to explicitly disclose wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the position of the communication timing in the communication executable zone just before the communication inexecutable zone.
However, Crossno teaches wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the position of the communication timing in the communication executable zone just before the communication inexecutable zone (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is changed to a communication timing prior to the communication inexecutable zone. There is no effect on the position of the communication timing before the communication zone whether or not repositioning is determined to be necessary. Accordingly, the communication timing is changed to a position of communication timing before the communication inexecutable zone without altering said position of communication timing.]. See at least col. 24, ll. 8–45). 
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position just before the communication inexecutable zone. Crossno teaches changing the position of the communication timing without changing the position of the communication timing in the communication executable zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the 

As to claim 19, Raghunathan discloses wherein the processing circuitry does not change the position of the communication timing set in the communication inexecutable zone when there is an application program for which the position of the communication timing is set in the communication inexecutable zone and if amount of change exceeds a threshold when the position of the communication timing set in the communication inexecutable zone is changed to the position just before the communication inexecutable zone, for the application program (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5)
	
Independent claims 22–23
Claims 18 & 20 are rejected under U.S.C. § 103 as being unpatentable over Raghunathan in view of Crossno as applied to claim 13 above, and further in view of Fujikawa et al. (US20180112994A1; hereinafter referred to as Fujikawa). 

As to claim 18, Raghunathan discloses wherein the processing circuitry sets for each of the application programs, the position of the communication timing of each of the application programs (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5.  )
Raghunathan fails to explicitly disclose wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with a communication distance cycle.
However, Crossno teaches wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with a communication distance cycle (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., a communication timing is scheduled based on a communication distance cycle]. See at least col. 24, ll. 8–45).
Raghunathan discloses wherein the processing circuitry sets the position of the communication timing of each of the application programs. Crossno teaches programming a communication timing based on a communication distance cycle.


The combination of Raghunathan and Crossno fails to explicitly disclose if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-before-intersection being a zone just before the intersection within prescribed distance from the intersection, and if there is an application program for which the position of the communication timing is set in the zone-just-before-intersection, changes for the application program, the position of the communication timing set in the zone-just-before-intersection to a position just before the zone-just-before-intersection.
However, Fujikawa teaches if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-Here, a “next guidance point” means a point at which the guidance regarding the vehicle traveling route is performed next from the current position of the own vehicle at the time of the request acquired in SA2. The “next guidance point” is a concept including, for example, a physical branch point (for example, an interchange of an expressway, an intersection of an ordinary road, or the like), and a point earlier than a physical branch point and at which the guidance regarding the traveling route is notified (hereinafter, referred to as a “guidance notifying point”) [i.e.,  communication timing—in this case, for receiving guidance navigation—is changed to a position that is just before a zone-just-before-intersection]. See at least ¶ 63). 
Raghunathan discloses wherein the processing circuitry sets the position of the communication timing of each of the application programs. Crossno teaches programming a communication timing based on a communication distance cycle. Fujikawa teaches changing a communication timing to a position that is just before a zone-just-before-intersection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Crossno and include the feature of if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-before-intersection being a zone just before the intersection within prescribed distance from the intersection, and if there is an 

As to claim 20, Raghunathan discloses wherein the processing circuitry does not change the position of the communication timing, if there is an application program for which the position of the communication timing is set and if amount of change exceeds a threshold when the position of the communication timing is changed to the position, for the application program (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5)

the zone-just-before-intersection and just before the zone-just-before-intersection. 
However, Fujikawa teaches the zone-just-before-intersection and just before the zone-just-before intersection (Here, a “next guidance point” means a point at which the guidance regarding the vehicle traveling route is performed next from the current position of the own vehicle at the time of the request acquired in SA2. The “next guidance point” is a concept including, for example, a physical branch point (for example, an interchange of an expressway, an intersection of an ordinary road, or the like), and a point earlier than a physical branch point and at which the guidance regarding the traveling route is notified (hereinafter, referred to as a “guidance notifying point”) [i.e.,  communication timing—in this case, for receiving guidance navigation—is changed to a position that is just before a zone-just-before-intersection]. See at least ¶ 63). 
Raghunathan discloses wherein the processing circuitry sets the position of the communication timing of each of the application programs. Fujikawa teaches changing a communication timing to a position that is just before a zone-just-before-intersection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of the zone-just-before-intersection and just before the zone-just-before intersection, as taught by Fujikawa, because setting the communication timing to a position just before the zone-just-before-intersection is a crucial feature for ensuring that critical information is conveyed to a driver before an intersection. For example, communication such as guidance navigation needs to be received in ample time before an intersection; if such communication is received at the intersection or just before it, the user will not 

Claim 21 is rejected under U.S.C. § 103 as being unpatentable over Raghunathan in view of Crossno as applied to claim 13 above, and further in view of Nascimento et al. (US20170366616A1; hereinafter referred to as Nascimento). 

As to claim 21, the combination of Raghunathan and Crossno fails to explicitly disclose wherein if a same position is set as the position of the communication timing for two or more application programs, the processing circuitry selects a prescribed number of application programs in descending order of priority among those two or more application programs, and notifies only a selected application that the communication timing has come.
However, Nascimento teaches prioritizing a plurality of application programs for scheduling and according to policies, including enabling certain applications to run only within certain geographic areas (See at least ¶154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Crossno and include the above features regarding selecting a number of application programs in order of priority and notifying only a selected 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C. GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M-F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668